Title: From Alexander Hamilton to William S. Smith, 27 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. March 27th. 1800
          
          I have just received your letter of the twenty third instant.
          Those officers who have been appointed since the adoption of the arrangement of relative rank for your regiment will rank stand on the list take rank according to the dates of their appointments. Where two or more persons have been appointed on the same day, the precedence will be determined by lot.
           Col. Smith—
        